
	
		I
		112th CONGRESS
		1st Session
		H. R. 2613
		IN THE HOUSE OF REPRESENTATIVES
		
			July 21, 2011
			Mr. Paul introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To repeal the Gun-Free School Zones Act of 1990 and
		  amendments to that Act.
	
	
		1.Short titleThis Act may be cited as the
			 Citizens Protection Act of
			 2011.
		2.Repeal of the
			 Gun-Free School Zones Act of 1990 and amendments to that Act
			(a)In
			 generalSection 922 of title
			 18, United States Code, is amended by striking subsection (q).
			(b)Related
			 amendments
				(1)Section 921(a) of
			 such title is amended by striking paragraphs (25) through (27) and
			 redesignating paragraphs (28), (29), and (32) through (35) as paragraphs (25)
			 through (30), respectively.
				(2)Section 924(a) of
			 such title is amended—
					(A)in paragraph
			 (1)(B), by striking (k), or (q) and inserting or
			 (k); and
					(B)by striking
			 paragraph (4) and redesignating paragraphs (5) through (7) as paragraphs (4)
			 through (6), respectively.
					(3)The Gun-Free
			 School Zones Act of 1990 (18 U.S.C. 921 note, 922 note; section 1702 of Public
			 Law 101–647; 104 Stat. 4844–4845) is repealed.
				
